DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 7/27/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1-2 have been made of record.
Claims 1-2 and 4-17 are pending.
Claim 15 is withdrawn for the reasons of record (see pg. 2 of the office action 2/3/2021).
Claims 1-2, 4-14, 16 and 17 are under examination.
Response to Arguments
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1-2, 4-6, 8-14 and 16-17 under 35 U.S.C. 103 as being unpatentable over Johansen et al. (US Pub. No. 2016/0058840, 371 of WO 2014/177623) in view of Stratton et al. (IDS, BMJ, vol. 321, 405-412, 2000) or Einhorn et al. (IDS, Endocr. Practice Vol. 21: 917-926, 2015) is withdrawn in view of applicant’s arguments that the reference Johansen et al (US Pub. No. 2016/0058840, 371 of WO 2014/177623) is commonly owned by Novo Nordisk A/S and that both references have same effective filing date. Applicants argue that under 35 USC rejection the reference (US Pub. No. 2016/0058840, 371 of WO 2014/177623) is available under 35 USC 102(a)(2) date and because of common ownership §102(b)(2)(C) common ownership exception is available. Applicant’s arguments have been found persuasive. Therefore, the rejection is withdrawn.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Johansen et al. (US Pub. No. 2016/0058840, 371 of WO 2014/177623, referred as the ‘840) in view of Johansen 2016/0296602, claims priority of 61/804,363 filed on 3/22/2013, referred as the ‘602) and Kaku and Eid (J. Diab. Investig. 6: 610-619, 2015, pub. Nov. 6) is withdrawn because the reference Johansen et al is considered for common ownership §102(b)(2)(C) exception as discussed above.
Double Patenting-maintained
The provisional rejection of claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 US Pat. No. 11, 278,596 (This rejection was previously made as provisional double patenting over the co-pending application 16/463,598).
Applicants argue that the rejection be held abeyance until the instant claims are otherwise in condition of allowance. The rejection is maintained because applicants have not filed a Terminal Disclaimer to overcome with the rejection.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646